Case 3:19-cv-20674-FLW-ZNQ Document 47 Filed 07/02/20 Page 1 of 10 PageID: 329



 *NOT FOR PUBLICATION*

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                              :
 JANE DOE,                                    :
                                              :
                       Plaintiff,             :       Civil Action No.: 19-20674(FLW)
                                              :
                v.                            :
                                              :                  OPINION
 THE COLLEGE OF NEW JERSEY,                   :
                                              :
                       Defendant.             :
                                              :

 WOLFSON, Chief Judge:

        In this contentious litigation, 1 Plaintiff Jane Doe (“Doe” or “Plaintiff”) alleges that her

 employer, defendant The College of New Jersey (“TCNJ” or “Defendant”), discriminated against

 her on the basis of gender, pregnancy status, and national origin, in violation of Title VII of the

 Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., and New Jersey Law Against

 Discrimination (“NJLAD”), N.J.S.A. 10:5-1 et seq. She further alleges that Defendant retaliated

 against her for internally reporting the discrimination. Before the Court is an appeal of the

 Magistrate Judge’s denial of Plaintiff’s motion to proceed under a pseudonym. For the reasons set

 forth below, the Magistrate Judge’s decision is AFFIRMED.

                        BACKGROUND AND PROCEDURAL HISTORY

        For the purposes of this appeal, the Court will only recount relevant facts taken from the

 Complaint. Plaintiff was a tenure-track Assistant Professor at TCNJ’s School of Business.



 1
        During the pendency of this Appeal, Plaintiff filed yet another appeal of the Magistrate
 Judge’s decision extending time for Defendant to file an Answer. While the Court does not address
 the merits of that appeal in this Opinion, and I will do so in a separate order, Plaintiff is well
 advised that the Magistrate Judge enjoys wide discretion in managing this Court’s docket.
Case 3:19-cv-20674-FLW-ZNQ Document 47 Filed 07/02/20 Page 2 of 10 PageID: 330



 (Compl., ECF No. 1 ¶¶ 32-34, 39.) Doe alleges that certain professors at TCNJ made

 discriminatory remarks with respect to accommodating pregnant female professors and about Doe

 having given birth prior to her employment at TCNJ. (Id. ¶¶ 36-38.) In 2017, while employed at

 TCNJ, Doe became pregnant, and she alleges that as a result, she was given difficult teaching

 assignments from the same professor who made the past discriminatory remarks regarding her

 pregnant status, in an effort to derail her reappointment at TCNJ. (Id. ¶¶ 47-48, 51-53.) Doe gave

 birth sometime at the end of 2018, and she was reappointed for the 2019-20 school year. (Id. ¶

 54.)   Doe claims that despite having been reappointed, the Promotion and Reappointment

 Committee’s Report contained a reference to Doe’s pregnancy. (Id. ¶ 63.) She also contends that

 she was approached by faculty who inquired whether she had plans to have more children after

 her reappointment for the 2019-20 school year. (Id. ¶ 63.)

        Plaintiff alleges that one particular TCNJ professor spread misinformation about Doe such

 that Doe would be falsely disciplined. (Id. ¶¶ 68, 72, 76.) Plaintiff avers that her complaints about

 specific employees were ignored and consequently, as retaliation, she was removed from teaching

 certain MBA-level classes. (Id. ¶¶ 84-87.) According to Plaintiff, the discriminatory experience

 culminated in health and mental health complications, which allegedly led to a miscarriage. (Id. ¶

 91.) In 2019, Plaintiff claims that she was not reappointed for the 2020-2021 school year because

 of her pregnancies. (Id. ¶¶ 105, 108-116, 122, 127.)

        On November 25, 2019, Plaintiff filed this Complaint under the pseudonym “Jane Doe,”

 alleging discrimination by Defendant on the basis of gender, pregnancy, and national origin, in

 violation of Title VII and NJLAD. (See Moving Br. 9-10, ECF. No. 3-3.) She further alleges

 Defendant retaliated against her for internally reporting the discrimination. (Id. ¶¶ 161-64, 192-

 97.) On January 22, 2020, the Magistrate Judge denied Plaintiff’s Motion to Proceed under




                                                  2
Case 3:19-cv-20674-FLW-ZNQ Document 47 Filed 07/02/20 Page 3 of 10 PageID: 331



 Pseudonym. (ECF No. 15. ¶ 8.) In that decision, the Magistrate Judge found that Plaintiff’s privacy

 interest did not outweigh the public interest in open judicial proceedings. (Id.) The Magistrate

 Judge found that the only significant privacy interest stems from the possibility of professional

 reputational damage of Plaintiff caused by litigating against her employer. (Id.) The Magistrate

 Judge explained that this interest is not a sufficient reason to proceed anonymously. (Id. ¶¶ 5, 8.)

 Plaintiff’s appeal ensued.

                                            DISCUSSION

 I.     Standard of Review

        Neither party disputes the standard of review; that is, the decision by the Magistrate Judge

 here will not be disturbed unless it is “clearly erroneous or contrary to law.” Under Federal Rule

 of Civil Procedure 72 and Local Rule 72.1, parties may appeal a magistrate judge’s pre-trial order

 directly to the district court judge assigned to the case. Non-dispositive adjudications by magistrate

 judges are set aside only if the order is found to be "clearly erroneous or contrary to law." Exxon

 Corp. v. Halcon Shipping Co., 156 F.R.D. 589, 590 (D.N.J. 1994) (citing Cipollone v. Liggett

 Group, Inc., 785 F.2d 1108, 1113 (3d Cir. 1986)). A magistrate judge's finding is clearly erroneous

 “when although there is evidence to support it, the reviewing court on the entire evidence is left

 with the definite and firm conviction that a mistake has been committed." Dome Petroleum v.

 Emp’rs Mut. Liab. Ins. Co., 131 F.R.D. 63, 65 (D.N.J. 1990) (quoting United States v. Gypsum

 Co., 333 U.S. 364, 395 (1948)). Moreover, a magistrate judge’s ruling is contrary to law if the

 judge “misinterpreted or misapplied applicable law.” Doe v. Hartford Life & Accident Ins. Co.,

 237 F.R.D. 545, 548 (D.N.J. 2006) (citing Pharm. Sales & Consulting Corp. v. J.W.S. Delavau

 Co. Inc., 106 F. Supp. 2d 761, 764 (D.N.J. 2000)). Under this standard, the reviewing court will

 not reverse the magistrate judge’s determination even if the court might have decided the matter




                                                   3
Case 3:19-cv-20674-FLW-ZNQ Document 47 Filed 07/02/20 Page 4 of 10 PageID: 332



 differently. Cardona v. GMC., 942 F. Supp. 968, 971 (D.N.J. 1996) (quoting Toth v. Alice Pearl,

 Inc., 158 F.R.D. 47, 50 (D.N.J. 1994)). The party filing the appeal carries the burden of showing

 that a ruling is clearly erroneous or contrary to law. Marks v. Struble, 347 F. Supp. 2d 136, 149

 (D.N.J. 2004).

 II.    Whether the Magistrate Judge Erred in Disallowing Plaintiff to Proceed
        Anonymously

        Under the Federal Rules of Civil Procedure, “[e]very pleading must have a caption with

 the court's name, a title, a file number, and a Rule 7(a) designation. Fed. R. Civ. P. 10(a). The title

 of the complaint must name all the parties; the title of other pleadings, after naming the first party

 on each side, may refer generally to other parties." Id. “Courts have explained that Federal Rule of

 Civil Procedure 10(a) illustrates ‘the principle that judicial proceedings, civil as well as criminal,

 are to be conducted in public.’” Doe v. Megless, 654 F.3d 404, 408 (3d Cir. 2011) (quoting Doe v.

 Blue Cross & Blue Shield United, 112 F.3d 869, 872 (7th Cir. 1997)). “The public's right of

 knowledge of judicial proceedings, codified in Rule 10(a), is, similar to the public's right of access

 to judicial proceedings, deeply rooted in common law and predates even the Constitution.” Doe v.

 Brennan, No. 5:19-cv-5885, 2020 U.S. Dist. LEXIS 73704, *3 (E.D. Pa. Apr. 27, 2020) (citing N.

 Jersey Media Grp. Inc v. United States, 836 F.3d 421, 434 (3d Cir. 2016); Bank of Am. Nat'l Trust

 & Sav. Ass'n v. Hotel Rittenhouse Assocs., 800 F.2d 339, 343 (3d Cir. 1986)).

        “A plaintiff's use of a pseudonym ‘runs afoul of the public's common law right of access

 to judicial proceedings.’” Megless, 654 F.3d at 408 (quoting Does I Thru XXIII v. Advanced Textile

 Corp., 214 F.3d 1058, 1067 (9th Cir. 2000)). However, there are exceptional circumstances when

 courts permit litigants to proceed anonymously, albeit there is no such authority in Rule 10(a). See

 Doe v. Hartford Life and Accident Ins. Co., 237 F.R.D. 545 (D.N.J. 2006). To proceed

 anonymously, a party must demonstrate both “(1) a fear of severe harm, and (2) that the fear of



                                                   4
Case 3:19-cv-20674-FLW-ZNQ Document 47 Filed 07/02/20 Page 5 of 10 PageID: 333



 severe harm is reasonable.” Megless 654 F.3d (citing Doe v. Kamehameha Sch./Bernice Pauahi

 Bishop Estate, 596 F.3d 1036, 1043 (9th Cir. 2010)). Embarrassment or economic harm is not

 sufficient. Doe v. C.A.R.S. Protection Plus, Inc., 527 F.3d 357, 371 n. 2 (3d Cir. 2008). Such fear,

 however, must be weighed against the public’s interest in knowing the true identity of the parties.

 Id.

        The Third Circuit in Megless adopted a balancing test to determine if anonymity is

 necessary. 654 F.3d at 408-409. The Megless test consists of factors in favor of anonymity and

 those against anonymity. Id. The factors in favor of anonymity include:

        (1) the extent to which the identity of the litigant has been kept confidential; (2) the
        bases upon which disclosure is feared or sought to be avoided, and the substantiality
        of these bases; (3) the magnitude of the public interest in maintaining the
        confidentiality of the litigant's identity; (4) whether, because of the purely legal
        nature of the issues presented or otherwise, there is an atypically weak public
        interest in knowing the litigant's identities; (5) the undesirability of an outcome
        adverse to the pseudonymous party and attributable to his refusal to pursue the case
        at the price of being publicly identified; and (6) whether the party seeking to sue
        pseudonymously has illegitimate ulterior motives.

 Id. at 409. (quoting Doe v. Provident Life and Acc. Ins. Co., 176 F.R.D. 464, 467-68 (E.D. PA

 1997)) (These will collectively be referred to as “For-Factors”). On the other hand, factors against

 anonymity include:

        (1) the universal level of public interest in access to the identities of litigants; (2)
        whether, because of the subject matter of this litigation, the status of the litigant as
        a public figure, or otherwise, there is a particularly strong interest in knowing the
        litigant's identities, beyond the public's interest which is normally obtained; and (3)
        whether the opposition to pseudonym by counsel, the public, or the press is
        illegitimately motivated.

 Id. (quoting Doe v. Provident Life and Acc. Ins. Co., 176 F.R.D. 464, 467-68 (E.D. PA 1997))

 (These will collectively be referred to as “Against-Factors”).




                                                   5
Case 3:19-cv-20674-FLW-ZNQ Document 47 Filed 07/02/20 Page 6 of 10 PageID: 334



         The Magistrate Judge held, with respect to the For-Factors, that Plaintiff “has made

 significant efforts to maintain the confidentiality of her identity,” and weighed the first factor in

 her favor. (ECF No. 15. ¶ 4.) (citing Moving Br. 5; see also Pl’s Reply 2-5). Next, the Magistrate

 Judge recognized that Plaintiff may face the potential for professional stigma for filing this lawsuit

 against her employer, and in that regard, the Magistrate Judge found that the second factor weighs

 slightly in favor of anonymity. Id. at 5. However, the Magistrate Judge commented that no

 evidence, empirical or otherwise, has been proffered by Plaintiff to show that an alleged social

 stigma against pregnant women typically prevents them from vindicating their employment rights

 without a pseudonym. Id. at 6. The Magistrate Judge held that the fourth factor does not apply

 because Plaintiff’s claim is fact-sensitive, and thus, the public’s interest is not atypically weak. Id.

 at 6-7. Additionally, the fifth factor weighs against anonymity, according to the Magistrate Judge,

 because Doe conceded that she will continue to pursue her action even if her identity is disclosed.

 Id. at 7 (citing Moving Br. 7.) Finally, the Magistrate Judge found that the sixth factor has no

 bearing on the Court’s determination since Doe has no ulterior or illegitimate motive. Id.

         In his analysis of the Against-Factors, the Magistrate Judge found that the use of a

 pseudonym typically weighs against anonymity, as the public has a universal interest in knowing

 the identities of parties litigating in court. (ECF No. 15 ¶ 7.) (“The first factor is a given.”).

 However, the Magistrate Judge determined that “it does not appear that the public has an unusually

 strong interest in knowing Doe’s identity.” Id. Lastly, the Magistrate Judge found that the third

 factor is inapplicable because Defendant’s opposition to the lawsuit is the only evidence of its




                                                    6
Case 3:19-cv-20674-FLW-ZNQ Document 47 Filed 07/02/20 Page 7 of 10 PageID: 335



 motivation against anonymity. Id. On this appeal, Plaintiff contends that the Magistrate Judge

 erred in his analysis of For-Factors three and six, and Against-Factor one. 2 ECF No. 18-1 ¶ 5.

         As to the magnitude of public interest (For-Factor three), Plaintiff argues that women face

 significant challenges and discrimination in the male-dominated field of academia, especially for

 those who are pregnant and/or with children. According to Plaintiff, the public has a keen interest

 in protecting those alleged female victims’ identity. In so arguing, Plaintiff cites to an academic

 article as compelling evidentiary support. There is little doubt, as the Magistrate Judge aptly noted

 and the article discussed, see Mason, Mary Ann. “Women, Tenure, and the Law.” The chronicle

 of higher education, that women do in fact face challenges in academia. However, as part of this

 Megless factor, Plaintiff must present some showing that the public has a substantial interest in

 protecting the identities of female plaintiffs in higher education who bring suit to vindicate their

 rights, or that other similarly situated litigants would be deterred from bringing claims. No such

 showing has been made. All that Plaintiff has pointed to is her fear that her professional reputation

 would potentially be impaired by bringing this suit. But, Plaintiff’s personal circumstance is not

 exceptional such that this factor weighs in favor of anonymity. Indeed, hundreds of employment

 suits are brought each year in this Court by alleged victims to vindicate their rights. In each of

 those cases, the plaintiff may face certain risks unique to him/her by litigating in court. Unless

 those risks rise to a level where extraordinary harm to plaintiff would occur, the public has the

 inherent interest in accessing the identity of the parties. In fact, the potential harms Plaintiff has

 identified are attendant to most employment discrimination cases. Like the Magistrate Judge




 2
         Plaintiff does not appeal the Magistrate Judge’s findings as to For-Factors one, two and
 five, or Against-Factors two and three. Additionally, I note that while Plaintiff argues, in her
 briefing, that she is challenging For-Factor four, nowhere in her submission does she explain the
 basis for her challenge. As such, the Court will not discuss this factor.

                                                   7
Case 3:19-cv-20674-FLW-ZNQ Document 47 Filed 07/02/20 Page 8 of 10 PageID: 336



 explained, if the Court were to adopt Plaintiff’s position, every employment discrimination

 plaintiff would potentially be entitled to proceed anonymously.

        Plaintiff also relies upon two cases to further support her position. First, in Doe v. Wozniak,

 No. 3:08-CV-1951, 2009 U.S. Dist. LEXIS 143933, (M.D. Pa. Mar. 3, 2009), the court permitted

 the plaintiff to proceed anonymously on the basis of her status as a teacher and the potential harm

 of losing her license if she proceeded without anonymity. Id. at *12. However, this case is

 distinguishable; the plaintiff was first charged with aggravated assault, but the charges were later

 dropped. Id. at *13. The court explained that anonymity was crucial because the disclosure of the

 charges—even if they were dismissed—could greatly jeopardize plaintiff’s reputation as a teacher.

 Id. No such concerns exist in this case.

        Second, Plaintiff relies on Smith v. United States Office of Pers. Mgmt., No. 2:13-CV-5235,

 2014 U.S. Dist. LEXIS 203893 (E.D. Pa. Jan. 21, 2014). In Smith, the Megless factors weighed in

 the plaintiff’s favor who suffered from drug and alcohol addictions and was receiving treatment

 for those addictions. Id. at *1-2, 4-5. The plaintiff argued that disclosure of these personal issues

 would not only create a societal stigma, but also his future job prospects would be harmed if they

 became public knowledge. Id. at *4. The court found that such stigma and reputational harm

 resulting from these personal disclosures were the precise reasons why plaintiff should be

 permitted to proceed under a pseudonym. Id. Smith is distinguishable, as well, since no such

 personal disclosures will be made here. Accordingly, I find that the Magistrate Judge did not err

 when weighing For-Factor three against anonymity.

        The Magistrate Judge found that For-Factor six, i.e., whether the litigant is seeking to use

 a pseudonym for nefarious reasons, was inapplicable, because there is no evidence that Plaintiff

 has any ulterior motive in seeking to proceed anonymously. Plaintiff argues that this factor should




                                                  8
Case 3:19-cv-20674-FLW-ZNQ Document 47 Filed 07/02/20 Page 9 of 10 PageID: 337



 weigh in her favor because there is no illegitimate motivation on her part in making her request. I

 disagree for the simple reason that Plaintiff’s contention runs counter to the Third Circuit’s

 decision in Megless. In that case, the Third Circuit explained that not all factors are relevant or

 applicable in a particular case. See Megless, 654 F.3d at 409. Specifically with regard to For-

 Factor six, the Third Circuit found that because there was no evidence of any ulterior motive on

 the plaintiff’s part, this factor did not weigh in favor of or against plaintiff in proceeding under a

 pseudonym. Id. at 401-11. That is precisely how the Magistrate Judge treated For-Factor six, and

 thus, no error was committed.

         Lastly, Plaintiff maintains that the Magistrate Judge accorded too much weight to Against-

 Factor one, which weighs the universal public interest in accessing the identities of litigants.

 However, I cannot find that the Magistrate Judge erred when he weighed this factor against

 anonymity. As the Third Circuit made clear, courts “must acknowledge the thumb on the scale

 that is the universal interest in favor of open judicial proceedings. There is universal public interest

 in access to the identities of litigants. This weighs in favor of disclosing Doe's identity.” Megless,

 654 F.3d at 411. Given the Third Circuit’s reasoning, I agree with the Magistrate Judge that there

 is an inherent interest in open litigation such that Against-Factor one decidedly tilts toward

 disclosure of Plaintiff’s identity. 3



 3
          As a final note, Plaintiff takes issue with the Magistrate Judge’s concluding remark that
 states: “While the Court acknowledges that risk, Doe’s efforts to maintain her anonymity, and the
 deterrent effect that disclosure can have on plaintiff’s bringing these claims, the professional
 damage caused by proceeding against one’s employer is attendant to litigation beyond the civil
 rights sphere and is not a privacy interest sufficient here to justify departure from our legal norms
 or contravention of the public’s right to open judicial proceedings.” (ECF No. 15 ¶ 8.) Citing to
 examples, Plaintiff argues that courts have granted anonymity to plaintiffs in cases beyond the
 civil rights sphere. Plaintiff misconstrues the Magistrate Judge’s remark. In my view, the
 Magistrate Judge is simply concluding that Plaintiff has not provided any exceptional reasons
 beyond personal and reputational harm, which harm is attendant to typical employment
 discrimination suits. As I have explained, infra, I agree with that assessment.

                                                    9
Case 3:19-cv-20674-FLW-ZNQ Document 47 Filed 07/02/20 Page 10 of 10 PageID: 338



        Having found that the Magistrate Judge did not err in weighing the Megless factors, the

 Court affirms his decision denying Plaintiff’s request to proceed under a pseudonym.



        DATED: July 2, 2020                                        /s/ Freda L. Wolfson
                                                                   Hon. Freda L. Wolfson
                                                                   U.S. Chief District Judge




                                               10
